Citation Nr: 1210663	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  03-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Subsequently, the claims file was transferred to the jurisdiction of the RO in Boston, Massachusetts.  

In April 2003, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO. A transcript of the hearing is of record.

The Board remanded this matter for additional development in January 2008 and September 2010 decisions.


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to active service.

2.  Hepatitis C is not related to service-connected Crohn's disease.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military service, nor is it caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In July 2009, the RO sent the Veteran a letter advising her of the elements required to establish service connection for hepatitis C, as well as the respective duties of VA and the claimant in obtaining evidence.  The letter also advised her of the effective-date and disability-rating elements of a claim as stated in the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not provided complete VCAA notice prior to initial adjudication of the claim, where there is a timing defect in a case VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The readjudication may come in the form of the issuance of a SOC following the issuance of the VCAA notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In this case, following the VCAA letter in July 2007 the Veteran had ample opportunity to respond prior to issuance of the most recent SSOC in November 2011.  There is accordingly no prejudice to the Veteran under the duty to notify.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  Some of the Veteran's service treatment records are on file.  Although it appears that not all of the service records are contained in the claims file due to the fact that the claims file was lost and later rebuilt, this is not significant because the appellant's contention is that the disorder was contracted during a post service surgery which was required by her service connected Crohn's disease.  Records from the Social Security Administration are also included in the claims file.  The Veteran has not asserted there is any existing documentary evidence that would be relevant to her claims, and the Board is also unaware of such evidence.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will therefore address the merits of the claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran is seeking service connection for hepatitis C, which she attributes to treatment received for her service-connected Crohn's disease.  Specifically, she contends that, in November 1982, while undergoing surgery for a right colectomy, she was given one or more blood transfusions which, in turn, caused hepatitis C.

In a November 1982 surgical report, the surgeon reported that the Veteran had regional ileitis involving a large segment of almost 15 to 16 inches of small bowel and part of the cecum.  It was elected to do a wide resection taking out almost 24 inches of small bowel along with the right colon up to the mid-transverse colon.  As the dissection proceeded and everything was clear the bowel was divided at either end first and the piece given to the pathologist.  The mesentery between these two segments was clamped, divided, and ligated for complete hemostasis after all immobilization was carried out.  At the end of the procedure hemostasis was noted as secured.  The abdominal wall was closed in layers, subcutaneous tissue was closed, and staples were applied to the skin.  The surgeon noted that the Veteran withstood the procedure extremely well and was sent to the Recovery Room in good condition. 

A VA progress note dated in May 1993 does not indicate a finding of hepatitis C. 

In May 1993 VA admission and discharge notes, the physician noted that the Veteran was a patient back in 1984 when the physician operated on her for regional ileitis of the distal ileum and ileocecal valve area.  A right colectomy was performed at the time showing normal bowel at the proximal ileal end and at the distal colon end.  An ileocolostomy was done after the right colectomy and she had been relatively symptom free until November 1992 when she had a bout of diarrhea for four days duration with severe dehydration.  

The report of an examination conducted in April 1995 in connection with a claim for Social Security disability benefits notes a history of inflicting wounds on herself using a razor blade.  A psychiatric examination report dated in June 1995 prepared in connection with the claim for Social Security disability benefits notes a history of running away from home and living on the streets more often than not between ages 12 and 18.  It was noted that she was talking extremely high levels of benzodiazepine medications to control anxiety.  The history of Crohn's disease was noted, but there was no mention of any transfusion.  A VA hospital discharge summary dated in August 1997 notes that the Veteran was seen with a chief complaint of addiction of Xanax and Klonopin.  She reported a history of experimentation with a number of medications and illegal drugs, but was not using any of them currently.  A VA record dated in February 1998 noted that the Veteran reported a history of being raped multiple times, and requested HIV testing.  She was advised that this would be considered later.  

In a March 1999 VA progress note, the examiner noted that the Veteran had a hepatitis C antibody test done in February reportedly because of her fear that she might have chronic hepatitis C as a result of a blood transfusion.  She reported she was given three to four units of blood in November 1982 when operated upon for Crohn's disease.  She reported she drinks alcohol occasionally, heavier in the teen years.  The assessment included hepatitis C positivity by history, and possible chronic hepatitis C caused by blood transfusion in 1982. 

In a May 2003 letter from E. Y., M.D., the physician reported that the progress notes indicate she had a right colectomy for regional ileitis in November 1982.  The pathology reports revealed Crohn's disease and an attenuated and fibrosed appendix.  Per the surgical note, she had almost 24 inches of small bowel resected.  The doctor stated that there  is no mention of blood transfusions in the notes that the Veteran supplied, but it is possible that given the extent of surgery, that she could have had blood transfusions.  However, the physician noted that given the limited scope of the notes, she could not say that she did indeed have a transfusion. 

In an April 2004 opinion, F. M., M.D., stated that after a thorough review of the entire claims folder, including volumes of medical records, it is clear from the discharge summary on January 1982 that the Veteran was admitted to the hospital in November 1982 "with recurrent regional ileitis for an elective right colectomy." The Veteran was operated on and her hospital course post-surgery was uneventful with no major complications.  There is no data in the chart to suggest that the Veteran received a blood transfusion during the hospitalization.  The surgical note describes that about 24 inches of small bowel was resected together with cecum, right colon up to mid transverse colon.  There is no mention of any complications that would suggest excessive bleeding and, therefore, the need for a blood transfusion.  At the end of the surgical note, the surgeon expresses that "at the end of the procedure hemostasis secured" and "the patient withstood the procedure extremely well."  Unfortunately, the reviewing physician was unable to find post-operative progress notes, nurses' notes, laboratory record of blood transfusions or blood tests that could give a hint of anemia or bleeding that could have required a blood transfusion during that time.  Since there was no evidence in the medical records that a blood transfusion was given during that surgery, the reviewing physician did not think on the basis of the evidence that it is likely that the Veteran got hepatitis C from a blood transfusion at that time.  Since surgical techniques and approaches regarding the use of blood transfusion during surgeries may have varied over time, the physician believed that the opinion of a surgeon about the likelihood of her having received a transfusion before, during or after the surgical procedure might be helpful if there is residual doubt. 

In a private hospital record dated in April 2005, the examiner noted a diagnosis of hepatitis C due to transfusion. 

The Veteran asserted, in a September 2005 record, that she had undergone several emergency treatments of Crohn's disease at Landstuhl Hospital in Germany between January 1980 and May 1982.  She reported that two weeks before returning to the States she had undergone the last round of emergency treatment in the emergency room, and surgery was recommended by the physician and overridden by another physician who prescribed large doses of prednisone.  The Veteran claims that had she received surgery then, her condition would not have worsened and surgery may not have required blood transfusions. 

In a May 2006 VA progress note, the examiner noted a diagnosis of hepatitis C contracted during a blood transfusion in the 1980s.  A June 2006 VA hospital record notes the Veteran admitted to past experimentation with drugs as a teenager, but denied any use since age 20.  

A letter dated in September 2007, J. R., M.D., noted that the Veteran requested a letter to determine the likelihood that she had received a blood transfusion in the perioperative period around her right colectomy for regional ileitis in November 1982.  The physician determined that the likelihood of the need for a blood transfusion during a right colectomy would be small.  What would make a right colectomy difficult would be a large tumor, very inflamed right lower quadrant (as from severe Crohn's disease with a history of abscesses), or a patient who started with a low hematocrit.  Though the Veteran had longstanding Crohn's, the operative report and pathology report do not give the impression that this was difficult or that the surgeon encountered much inflammation.  The physician went on to say that the only way she would have been transfused is if her hematocrit (HTC) was low.  There is no data on this.  She was chronically sick, and could have been malnourished and had a low HCT but the surgery was elective.  The physician found that it is extremely doubtful that the surgery would have caused her to need a transfusion.  Her overall condition may have been poor enough that she was anemic and transfused, though nothing in the record is available to allow that determination to be made. 

Analysis

The Veteran has shown a diagnosis of hepatitis C infection.   Accordingly, the first element of service connection is met.  Cuevas, 3 Vet. App. 542; Rabideau, 2 Vet. App. 141.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

At the outset, the Board notes that the Veteran's VA claims file is extensive, comprising two thick volumes of medical treatment records, but the earliest medical evidence of hepatitis C infection dates from 1998, more than 20 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

There is no adequately supported medical opinion supporting her contention of exposure to hepatitis C through a post service blood transfusion in November 1982.  Although numerous recent medical records include a history of hepatitis C due to transfusion, these notes are based on the Veteran's recitation of her medical history, as there are no records in the file to indicate she had a blood transfusion in November 1982.  The Board finds that the history given by the Veteran of having a transfusion is contradicted by more objective medical evidence.  In this regard, the records from that surgery contain no mention whatsoever of any transfusion being made in connection with the surgery.  

Moreover, the physicians providing opinions at the request of the Board have indicated that such surgery would not be expected to require a transfusion.  VA has had the file reviewed on two occasions by qualified medical professionals to obtain an opinion regarding whether the Veteran had a blood transfusion in November 1982.  Both opinions stated that it was unlikely the Veteran had a blood transfusion for a right colectomy for regional ileitis.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board also considered the opinion of E. Y., M.D.  While the physician found that the Veteran could have had a transfusion in November 1982, the Board finds that the opinion is of little probative value.  Such opinions are speculative, using terminology such as 'probably' and are of little probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor 'may well be' connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term 'could,' without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase 'could not rule out' was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as 'the veteran's death may or may not have been averted').  The Board notes that an award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Additionally, the medical evidence above the Board has considered the lay evidence of record as comprised by the Veteran's correspondence to VA and her testimony before the Acting Veterans Law Judge.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the Veteran has not asserted, and the evidence does not show, that she had symptoms of hepatitis C infection during active service and chronic since discharge from service, and medical opinion does not support her personal belief that hepatitis C, which became manifest decades after discharge from service, was acquired during a blood transfusion in November 1982.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In view of the totality of the evidence, the Board finds it is less likely than not that the Veteran's hepatitis C infection is secondary to service-connected Crohn's disease.  Consequently, the claim must be denied.  The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C, to include as secondary to service-connected Crohn's disease is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


